Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sean Anthony Robinson appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Robinson, No. 3:06-cr-00204-HEH-1 (E.D.Va. June 29, 2012). We dispense with oral argument because the facts and legal contentions are adequately *338presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.